DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal
In view of the appeal brief filed on 10/11/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.  Examiner of application 16/879,610 has changed and any inconvenience to the Applicant is regretted.
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/KELLY J BEKKER/     Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                   


Status of claims
In response to the appeal brief filed 10/11/2022, the finality of the Final Office Action dated 5/10/2022 is withdrawn.  Claims 1, 4-9, 21-29 are pending for examination while claims 1-10 are cancelled and claims 2, 3, and claim 30 remain withdrawn as filed on 2/22/2022.  See attached interview summary for the withdrawal of claim 30 as claim 30 is directed to a non-elected embodiment.  An updated status identifier of “(withdrawn)” is required in the next response.

Response to Arguments
Applicant’s arguments, see pages 3-7, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1, 4-9, and 21 under AIA  35 U.S.C. 103 as being unpatentable over Subramaniam in view of Figulla have been fully considered and are persuasive.  More specifically, the arguments directed towards Subramaniam and Figulla being disclosed as self-expanding stents are convincing.  The Examiner agrees the ordinary meaning of “plastically deformable” and “shape memory” are different to a person having ordinary skill in the art. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art below.
Applicant’s arguments, see pages 7-9, with respect to the rejections of claims 22-28 and 30 as being unpatentable over Subramaniam in view of Otero have been considered but are moot because Subramaniam and Otero are no longer cited in the current rejection for those claims.  Due to the withdrawn finality of the previous Office Action, the Examiner has cited a new rejection below for independent claim 22 which better reflects Applicant’s inventive concept.  Though the previously cited references from the Final Office Action are no longer applied in the rejections below, the arguments directed towards the biodegradable feature are not persuasive.    Applicant argues on pages 8-9 that the combination of the prior art would result in portions of the occlusion device not being biodegradable (only the coating 91 of Otero is biodegradable while the device of Subramaniam (such as elements 92 and 93) are not biodegradable and therefore does not meet the limitation of being biodegradable over a period of time during which endotheliazation occurs such that tissue grows in and around the occlusion device and closes the opening from the left atrial appendage to the left atrium to prevent clots from escaping the left atrial appendage).  It is the Examiner’s position that as long as the occlusion device is partially biodegradable, it would meet the claimed limitations.  Endotheliazation and tissue growth can occur in and around openings of a frame or scaffold of an occlusion device as it partially biodegrades.  The claim does not recite the specific material of the occlusion device nor does the claim require total biodegradation.  Therefore, as long as the prior art biodegrades to some extent while allowing for endotheliazation and tissue growth to occur in the claimed manner, the prior art would meet the limitations of the claim.   Nonetheless, a new grounds of rejections is set forth below which more closely teaches Applicant’s inventive concept.  The newly cited prior art of Clark et al teaches a biodegradable framework of an occlusion device and therefore meets the claimed limitation.

Specification
The disclosure is objected to because of the following informalities: “second portion 120” in [0056] should instead recite - - second portion 520 - -; “FIGS. 26-27” in [0058] should instead recite - - FIGS. 27-28 - - as Fig. 26 is in reference to device 500 and not device 500’.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 appears to have the first line recited twice at the bottom of page 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al (US 2013/0138138).
Clark et al discloses the following limitations:
Claim 1. An occlusion device (10) for occluding a left atrial appendage ([0002], [0039]), the occlusion device comprising: a first portion (see annotated figure below); and a second portion (see annotated figure below) attached to the first portion, wherein the occlusion device is plastically deformable ([0075] – “[o]ne or more embodiments of framework 10 may include (e.g., be made of) a shape memory material, such as superelastic nitinol or spring steel, or may include one or more materials which may be plastically deformable”; emphasis on the “or” to indicate an alternative to shape memory material) from a radially compressed configuration to a radially expanded configuration ([0073]; “[a]s mentioned above, each of the various configurations of the framework 10 that have been shown and described herein may be deliverable from an unexpanded state (confined) to an expanded state or deployed state by a delivery system (e.g., a catheter)”), wherein in the radially expanded configuration, the first portion has a larger cross-sectional profile than the second portion (see annotated figure below, wherein the transition to the larger cross-sectional profile can be seen at radially extending region 36; [0048]), and wherein the occlusion device is biodegradable ([0077]).  

    PNG
    media_image1.png
    525
    463
    media_image1.png
    Greyscale

Claim 5. The occlusion device of claim 1, wherein the first portion comprises a plurality of fingers (38) ([0049], each longitudinal portion 38 of beam 30 makes up a finger) disposed around a longitudinal axis of the occlusion device in the radially compressed configuration (Fig. 21a illustrates the radially compressed configuration, wherein each finger can be seen as being disposed around the longitudinal axis).
Claim 6. The occlusion device of claim 5, wherein the plurality of fingers of the first portion in the radially expanded configuration move radially outward and rotate towards the second portion (see transition from Fig. 3 to 4, wherein Fig. 3 shows the  device in its flat side view, but it is understood the radially compressed configuration would be the flat sheet rolled into a three-dimension shape as described in [0042]; it can be seen in the transition from Fig.3 to 4 that radially extending region 36 move radially outward and the fingers rotate (pivot) at inner curve 35 allowing ends (exterior curve 37) to move towards the second portion, such that the distance between the exterior curve 37 and hub 20 is shorter in Fig. 4 than in Fig. 3 (thereby indicating the fingers have moved towards the second portion in the expanded configuration of Fig. 4).  

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al (US 2013/0138138) as evidenced by Campbell et al (US 2012/0172927).
Claim 21. Clark et al discloses the occlusion device of claim 1, further comprising at least one of a covering for promoting endotheliazation when the occlusion device is implanted in a left atrial appendage ([0040], [0071]).  Clark et al discloses the covering is formed from various materials including expanded polytetrafluoroethylene (ePTFE) ([0072]).  ePTFE is a known material in the art for promoting endotheliazation as evidenced by Campbell ([0087] – a left atrial appendage occlusion device (100) having a covering (109) made of ePTFE for promoting tissue ingrowth and endotheliazation; “[i]n some embodiments, the membrane component 109 provides for a blood or body fluid impermeable membrane that occludes the flow of blood or bodily fluids through the membrane yet still promotes tissue ingrowth and endothelialization. Such embodiments can comprise a fluoropolymer such as an expanded polytetrafluoroethylene polymer”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al in view of Li et al (CN 112826561 A; see attached English machine translation for the citations below).
Claims 4 and 7. Clark et al discloses the invention substantially as claimed above, but fails to disclose a third portion, wherein the second portion is disposed between the first portion and the third portion, and wherein in the radially expanded configuration, the third portion has a larger cross-sectional profile than the second portion.  
However, in the same field of endeavor, Li et al teaches an occlusion device (Fig. 1) for occluding a left atrial appendage (page 2; “[t]he purpose of the invention is how to improve the stability of the left atrial occluder”), wherein the device comprises a first (20) (wherein this segment is equivalent to the first portion of Clark et al as the segment that is disposed in the left atrial appendage itself), second (30) (wherein this segment is equivalent to the second portion of Clark et al as it is the base to the radially expanding first portion) and third (10) portion.  The second portion (30) is disposed between the first portion (30) and the third portion (10), and wherein in the radially expanded configuration, the third portion (10) has a larger cross-sectional profile than the second portion (20) (bottom 2/3 of page 5).  Li et al teaches the traditional way of anchoring an occlusion device into the left atrial appendage is via a fixed occluder disposed in the left atrial appendage with anchors disposed on the occluder (paragraph 2 of page 2), similar to what is disclosed in Clark et al.  However, the left atrial appendage can vibrate due to the beating of the heart, thereby affecting the stability of the traditional occlusion device (paragraph 2 of page 3).  By having a third portion in addition to the first and second portion, the stability of the occlusion device can be improved (bottom 2/3 of page 3).  Such a configuration is able to provide an additional supporting force against the left atrial cavity (last paragraph of page 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Clark et al with a third portion, wherein the second portion is disposed between the first and third portion, wherein the third portion has a larger cross-sectional profile than the second portion in the radially expanded configuration, based upon the teachings of Li et al for said advantages stated above to improve the anchoring and stability of the occlusion device.
Claim 8. The combination discloses the invention substantially as claimed above, wherein Li et al discloses the third portion (10) comprises a plurality of fingers (12) (bottom 2 paragraphs of page 5 and Fig. 1) disposed around a longitudinal axis of the occlusion device in the radially compressed configuration (bottom 2/3 of page 5 and Fig. 1 – “[t]he plugging device 100 has a compressed state contained in the sheath tube, so as to transport, and extending from the distal end of the sheath tube and expanded after expanding from expansion state shown in FIG. 1”; it is understood that in the compressed configuration as shown in Fig. 21a of Clark et al, the fingers 12 of Li et al would collapse longitudinally and around the longitudinal axis).  
Claim 9. The combination discloses the invention substantially as claimed above, wherein the plurality of fingers (12) of the third portion as modified by Li et al in the radially expanded configuration would move radially outward and rotate towards the second portion (bottom 2/3 of page 5 – “[t]he plugging device 100 has a compressed state contained in the sheath tube, so as to transport, and extending from the distal end of the sheath tube and expanded after expanding from expansion state shown in FIG. 1. The shape of the plugging device 100 released in the left atrial cavity is the same as or substantially the same as that of FIG. 1… a plurality of supporting rods 12 of the proximal end are connected with the fixing part bolt head 11, the distal end extends radially outward from the central end and turning towards the sealing part, so as to form a supporting surface for supporting the left atrial cavity wall and contact supporting function. the supporting rod 12 is provided with an anchor (not shown in the figure), the end of the anchor towards the sealing part, the fixing part 10 in the left atrial cavity release after deployment, anchor stabbing into the body tissue, so as to further enhance the fixing part 10 and the left atrial cavity wall of the fixing effect, and prevent the plugging device 100 to generate displacement”.

Claim(s) 22, 24, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al as evidenced by Campbell et al, in view of Ottma et al (EP 2399524 A1).
Claim 22. Clark et al discloses an occlusion device (10) for occluding a left atrial appendage ([0002], [0039]), the occlusion device comprising: a first portion (see annotated figure from claim 1); and a second portion (see annotated figure from claim 1) attached to the first portion; and a covering for promoting endotheliazation when the occlusion device is implanted at a left atrial appendage ([0040], [0071] - Clark et al discloses the covering is formed from various materials including expanded polytetrafluoroethylene (ePTFE) ([0072]).  ePTFE is a known material in the art for promoting endotheliazation as evidenced by Campbell ([0087] – a left atrial appendage occlusion device (100) having a covering (109) made of ePTFE for promoting tissue ingrowth and endotheliazation; “[i]n some embodiments, the membrane component 109 provides for a blood or body fluid impermeable membrane that occludes the flow of blood or bodily fluids through the membrane yet still promotes tissue ingrowth and endothelialization. Such embodiments can comprise a fluoropolymer such as an expanded polytetrafluoroethylene polymer”), wherein the occlusion device is radially expandable from a radially compressed configuration to a radially expanded configuration, wherein in the radially expanded configuration ([0073]; “[a]s mentioned above, each of the various configurations of the framework 10 that have been shown and described herein may be deliverable from an unexpanded state (confined) to an expanded state or deployed state by a delivery system (e.g., a catheter)”), the first portion has a larger cross-sectional profile than the second portion (see annotated figure from claim 1), wherein the transition to the larger cross-sectional profile can be seen at radially extending region 36; [0048]), wherein the first portion is configured to attach the occlusion device to tissue at an opening between a left atrium and the left atrial appendage ([0073], “[t]he framework may be allowed to expand within a left atrial appendage (LAA)”, therefore the framework is sized to be placed at the claimed opening).
Clark et al discloses the occlusion device can be made such that it is biodegradable ([0077]) but fails to disclose the time period which the biodegradation occurs, specifically wherein the occlusion device is biodegradable over a period of time such that the opening is securely occluded such that clots are prevented from escaping the left atrial appendage.
However, in the same field of endeavor, Ottma et al teaches an occlusion device (100) for occluding a left atrial appendage ([0024]), wherein the occlusion device is formed from a biodegradable material chosen to controllably biodegrade over a period of time when the occlusion device has securely occluded the left atrial appendage ([0061]. [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark et al with a degradation period during which the left atrial appendage is securely occluded based upon the teachings of Ottma et al to thereby secure the left atrial appendage opening and prevent unwanted material from exiting the left atrial appendage (ensure the device does not degrade too quick before the opening is closed off).  The combination would result in endotheliazation occurring such that tissue grows in and around the occlusion device and closes the opening from the left atrial appendage to the left atrium to prevent clots from escaping the left atrial appendage as Clark et al teaches using vascular cell growth promoters to encourage tissue growth ([0080]).
Claim 24. The combination discloses the invention substantially as claimed above, wherein Clark et al discloses the first portion comprises a plurality of fingers (38) ([0049], each longitudinal portion 38 of beam 30 makes up a finger) disposed around a longitudinal axis of the occlusion device in the radially compressed configuration (Fig. 21a illustrates the radially compressed configuration, wherein each finger can be seen as being disposed around the longitudinal axis).
Claim 25. The combination discloses the invention substantially as claimed above, wherein Clark et al discloses the plurality of fingers of the first portion in the radially expanded configuration move radially outward and rotate towards the second portion (see transition from Fig. 3 to 4, wherein Fig. 3 shows the  device in its flat side view, but it is understood the radially compressed configuration would be the flat sheet rolled into a three-dimension shape as described in [0042]; it can be seen in the transition from Fig.3 to 4 that radially extending region 36 move radially outward and the fingers rotate (pivot) at inner curve 35 allowing ends (exterior curve 37) to move towards the second portion, such that the distance between the exterior curve 37 and hub 20 is shorter in Fig. 4 than in Fig. 3 (thereby indicating the fingers have moved towards the second portion in the expanded configuration of Fig. 4).  
Claim 29. The combination discloses the invention substantially as claimed above, wherein Clark et al discloses the occlusion device is plastically deformable ([0075] – “[o]ne or more embodiments of framework 10 may include (e.g., be made of) a shape memory material, such as superelastic nitinol or spring steel, or may include one or more materials which may be plastically deformable”; emphasis on the “or” to indicate an alternative to shape memory material).

Claim(s) 23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al as evidenced by Campbell et al, in view of Ottma et al as applied to claims 22 and 24 above above, and further in view of Li et al.
Claims 23 and 26. The combination discloses the invention substantially as claimed above, but fails to disclose the occlusion device further includes a third portion, wherein the second portion is disposed between the first portion and the third portion, and wherein in the radially expanded configuration, the third portion has a larger cross-sectional profile than the second portion.  
However, in the same field of endeavor, Li et al teaches an occlusion device (Fig. 1) for occluding a left atrial appendage (page 2; “[t]he purpose of the invention is how to improve the stability of the left atrial occluder”), wherein the device comprises a first (20) (wherein this segment is equivalent to the first portion of Clark et al as the segment that is disposed in the left atrial appendage itself), second (30) (wherein this segment is equivalent to the second portion of Clark et al as it is the base to the radially expanding first portion) and third (10) portion.  The second portion (30) is disposed between the first portion (30) and the third portion (10), and wherein in the radially expanded configuration, the third portion (10) has a larger cross-sectional profile than the second portion (20) (bottom 2/3 of page 5).  Li et al teaches the traditional way of anchoring an occlusion device into the left atrial appendage is via a fixed occluder disposed in the left atrial appendage with anchors disposed on the occluder (paragraph 2 of page 2), similar to what is disclosed in Clark et al.  However, the left atrial appendage can vibrate due to the beating of the heart, thereby affecting the stability of the traditional occlusion device (paragraph 2 of page 3).  By having a third portion in addition to the first and second portion, the stability of the occlusion device can be improved (bottom 2/3 of page 3).  Such a configuration is able to provide an additional supporting force against the left atrial cavity (last paragraph of page 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Clark et al with a third portion, wherein the second portion is disposed between the first and third portion, wherein the third portion has a larger cross-sectional profile than the second portion in the radially expanded configuration, based upon the teachings of Li et al for said advantages stated above to improve the anchoring and stability of the occlusion device.
Claim 27. The combination discloses the invention substantially as claimed above, wherein Li et al discloses the third portion (10) comprises a plurality of fingers (12) (bottom 2 paragraphs of page 5 and Fig. 1) disposed around a longitudinal axis of the occlusion device in the radially compressed configuration (bottom 2/3 of page 5 and Fig. 1 – “[t]he plugging device 100 has a compressed state contained in the sheath tube, so as to transport, and extending from the distal end of the sheath tube and expanded after expanding from expansion state shown in FIG. 1”; it is understood that in the compressed configuration as shown in Fig. 21a of Clark et al, the fingers 12 of Li et al would collapse longitudinally and around the longitudinal axis).  
Claim 28. The combination discloses the invention substantially as claimed above, wherein the plurality of fingers (12) of the third portion as modified by Li et al in the radially expanded configuration would move radially outward and rotate towards the second portion (bottom 2/3 of page 5 – “[t]he plugging device 100 has a compressed state contained in the sheath tube, so as to transport, and extending from the distal end of the sheath tube and expanded after expanding from expansion state shown in FIG. 1. The shape of the plugging device 100 released in the left atrial cavity is the same as or substantially the same as that of FIG. 1… a plurality of supporting rods 12 of the proximal end are connected with the fixing part bolt head 11, the distal end extends radially outward from the central end and turning towards the sealing part, so as to form a supporting surface for supporting the left atrial cavity wall and contact supporting function. the supporting rod 12 is provided with an anchor (not shown in the figure), the end of the anchor towards the sealing part, the fixing part 10 in the left atrial cavity release after deployment, anchor stabbing into the body tissue, so as to further enhance the fixing part 10 and the left atrial cavity wall of the fixing effect, and prevent the plugging device 100 to generate displacement”.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach left atrial appendage occlusion devices having a first, second and third portion, wherein the second portion is of a smaller cross-sectional area, disposed between the first and third portions:
Center al (WO 2014/210263);
Chan et al (US 2020/0229924) (teaches biodegradable as well);
De Canniere et al (US 2015/0039023);
Larsen et al (US 2014/0142617) (teaches a covering for endotheliazation as well);
KR 2015/0042824 (teaches first and second portions formed of a plurality of fingers as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771